internal_revenue_service number release date index number ----------------------- ------------------------------ --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------------ telephone number ---------------------- refer reply to cc eee eb qp3 plr-133506-18 date date taxpayer a ----------------------- decedent b ---------------------- custodian c ----------------------------- ira d date date ------------------------------------------- --------------------------- ------------------- dear -------------- this letter responds to your request dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request rulings that ira d will not be treated as an inherited ira under sec_408 of the internal_revenue_code and that you will be permitted to roll over the proceeds of ira d to an ira in your own name the following facts and representations were submitted under penalties of perjury on your behalf decedent b born on date established ira d which was maintained by custodian c at the time of decedent b’s death ira d did not have a designated_beneficiary you represent that custodian c provides that if no beneficiary is designated for ira d the account balance of ira d remaining at decedent b’s death is payable to decedent b’s estate decedent b died intestate on date as provided for under the relevant state law taxpayer a as surviving_spouse of decedent b is the sole heir to decedent b’s estate taxpayer a is also the sole administrator of the estate taxpayer a intends to distribute plr-133506-18 ira d to the estate as administrator of decedent b’s estate taxpayer a will pay the proceeds of ira d to himself within days of receipt taxpayer a will roll over the proceeds of ira d into one or more iras in his own name based on the preceding facts taxpayer a requests the following rulings taxpayer a will be treated for purposes of sec_408 as the payee or distributee of the proceeds from ira d ira d will not be treated as an inherited ira within the meaning of sec_408 with respect to taxpayer a taxpayer a will be eligible to roll over the proceeds from ira d to an ira set up and maintained in his own name pursuant to sec_408 as long as the rollover occurs no later than days after the proceeds are received by taxpayer a in his capacity as administrator of decedent b’s estate and taxpayer a will not be required to include in gross_income for federal tax purposes for the year in which the distribution of ira d is made any portion of the proceeds distributed from ira d that are timely rolled over to an ira set up and maintained in taxpayer a’s name with respect to your ruling requests sec_408 provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received plr-133506-18 any other amount described in sec_408 from an ira which was not includible in his gross_income because of the application of sec_408 sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from gross_income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution sec_408 provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual sec_1_408-8 q a-5 of the income_tax regulations provides that a surviving_spouse of an ira owner may elect to treat the spouse’s entire_interest as a beneficiary in an individual’s ira as the spouse’s own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira if a_trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust in this case decedent b’s interest in ira d passed to her estate under these circumstances taxpayer a as the surviving_spouse of decedent b would not generally be permitted to treat the ira as his own because he was not named the beneficiary of decedent b’s ira however because taxpayer a is the administrator and sole heir to decedent b’s estate for purposes of applying sec_408 to the ira taxpayer a is effectively the individual for whose benefit the account is maintained accordingly if taxpayer a receives a distribution of the proceeds of the ira he may roll over the distribution into his own ira therefore with respect to your ruling requests we conclude that taxpayer a will be treated for purposes of sec_408 as the payee or distributee of the proceeds from ira d ira d will not be treated as an inherited ira within the meaning of sec_408 with respect to taxpayer a taxpayer a will be eligible to roll over the proceeds from ira d to an ira set up and maintained in his own name pursuant to sec_408 as long as the rollover occurs no later than days after the proceeds are received by taxpayer a in his capacity as administrator of decedent b’s estate and all other applicable sec_408 requirements are satisfied and subject_to sec_408 taxpayer a will not be required to include in plr-133506-18 gross_income for federal tax purposes for the year in which the distribution of ira d is made any portion of the proceeds distributed from ira d that are timely rolled over to an ira set up and maintained in taxpayer a’s name except as specifically provided herein no opinion is expressed or implied concerning the federal tax consequences of any other aspects of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party as specified in revproc_2019_1 2019_1_irb_1 b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2019_1 sec_11 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ingrid grinde senior tax law specialist qualified_plans branch employee_benefits exempt_organizations and employment_taxes cc
